—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered February 3, 1994, convicting defendant, after a jury trial, of robbery in the first degree and grand larceny in the fourth degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 12 years to life and V-lz to 3 years, respectively, unanimously affirmed.
Defendant’s contention that the IAS Court improperly refused to direct the jury to reconcile an inconsistent verdict is without merit. Under the charge given by the court, to which no objection was taken, the jury could properly have found de*227fendant guilty of the first-degree robbery count while acquitting him of criminal possession of a weapon in the fourth degree. As charged by the court, fourth-degree criminal possession of a weapon contains an element that first-degree robbery does not, namely intent to use the knife. Since the court’s charge "[did] not define the offenses involved in such a way as to make an acquittal of one crime conclusive as to a necessary element of [the] second crime for which a guilty verdict was rendered, there is no repugnancy” (People v Jones, 126 AD2d 401, 402-403).
We find no improprieties with respect to defendants’ lineup identification. We find that defendant had actual notice of a photographic identification, which predecessor counsel actually moved to suppress, thereby waiving any objection under CPL 710.30 (1) (b), notwithstanding successor counsel’s ultimate preclusion motion.
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Ellerin, J. P., Kupferman, Ross and Williams, JJ.